 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. CR20-88RSL

10                           Plaintiff,                          AMENDED ORDER
11                      v.                                       GRANTING UNOPPOSED
                                                                 MOTION TO CONTINUE
12     BRYAN MICHAEL POLLESTAD,                                  TRIAL
13                           Defendant.
14
            This matter comes before the Court on defendant’s “Motion Requesting Continuance of
15
     Trial Date.” 1 Dkt. # 35. Having considered the facts set forth in the motion, and defendant’s
16
     knowing and voluntary waiver, Dkt. # 36, the Court finds as follows:
17
            1.     The Court adopts the facts set forth in the unopposed motion: specifically, that
18
19 defense counsel’s ability to meet with defendant has been limited due to the impact of the
20 COVID-19 pandemic, that current defense counsel was recently retained in late March 2021,
21 that defendant is charged in a separate case that complicates his decision on how to proceed in
22 this case, and that defense counsel requires additional time to review discovery, meet with
23 defendant, and negotiate a possible resolution. The Court accordingly finds that a failure to grant
24 a continuance would deny counsel, and any potential future counsel, the reasonable time
25
26
27          1
            The Court is issuing an Amended Order in this matter because January 17, 2022 is a holiday
28 and the Court will not be open for trial.
     AMENDED ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 1
 1
     necessary for effective preparation, taking into account the exercise of due diligence, within the
 2
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
 3
            2.     The COVID-19 pandemic continues to impact the Court’s operations. See W.D.
 4
     Wash. General Order Nos. 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-21
 5
 6 (incorporated by reference). In particular, the COVID-19 pandemic has made it difficult for the
 7 Court to obtain an adequate spectrum of jurors to represent a fair cross section of the
 8 community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
 9 and Court staff to be present in the courtroom. Due to these challenges, the Court finds that
10 proceeding with an earlier trial would likely be impossible or would result in a miscarriage of
11 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
12          3.     The Court finds that the additional time requested between June 14, 2021 and the
13
     proposed trial date of January 18, 2022, is a reasonable period of delay. The Court finds that this
14
     additional time is necessary to provide defense counsel reasonable time to prepare for trial,
15
     considering all the facts set forth above.
16
            4.     The Court further finds that this continuance would serve the ends of justice, and
17
     that these factors outweigh the best interests of the public and defendant in a speedier trial,
18
19 within the meaning of 18 U.S.C. § 3161(h)(7)(A). See W.D. Wash. General Order Nos. 15-20,
20 18-20, 04-21.
21          5.     Defendant has executed a waiver indicating that he has been advised of his right to
22 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
23 that right and consented to the continuation of his trial to a date up to and including January 31,
24 2022, Dkt. # 36, which will permit his trial to start on January 18, 2022.
25
            IT IS HEREBY ORDERED that the trial date shall be continued from June 14, 2021 to
26
     January 18, 2022, and pretrial motions are to be filed no later than December 13, 2021;
27
28
     AMENDED ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 2
 1
            IT IS FURTHER ORDERED that the period of time from the current trial date of June
 2
     14, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
 3
     Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
 4
     this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
 5
     (h)(7)(A), and (h)(7)(B)(i), (iv).
 6
 7
 8          DATED this 18th day of May, 2021.

 9
10
11
                                                       A
                                                       Robert S. Lasnik
12                                                     United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     AMENDED ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 3
